Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated May 19, 2022, has been received. By way of this response, Applicant has amended claims 1, 4, and 9, and cancelled claims 5 and 11.
Claims 1-4, 6-10, 12-18, and 20-22 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated December 21, 2021.

Claims 1-4, 6-10, 12-18, and 20-22 are allowed as amended below.

Terminal Disclaimer
The terminal disclaimer filed on May 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,633,427 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
	Authorization for this Examiner’s amendment was granted by attorney Irv Feit in a telephone call on July 11, 2022.

The application has been amended as follows: 
--Claim 8. (Currently amended) The pharmaceutical composition according to claim 7, further comprising a therapeutic agent, selected from the group consisting of vitamins, nootropics, neuroprotective agents, 

--Claim 12. (Currently amended) The pharmaceutical composition according to claim 7, further comprising a therapeutic agent selected from the group consisting of beta-interferon, methylphenidate, vitamin B, vitamin C, vitamin D, vitamin E, choline, 170-Estradiol, ginsenoside Rd, progesterone, nicotine, caffeine, and natalizumab.--

--Claim 13. (Currently amended) The pharmaceutical composition according to claim 7, further comprising a peptide that is 100% identical to the amino acid sequence as set forth in SEQ ID NO: 157, or a fragment thereof.--

--Claim 16. (Currently amended) The method according to claim 9, further comprising: (c) detecting whether multiple sclerosis auto-antibodies are present in the biological sample by contacting the biological sample with a peptide that is 100% identical to the amino acid sequence as set forth in SEQ ID NO: 157, or a fragment thereofsaid peptide or fragment thereof 

--Claim 22. (Currently amended) A method for detecting multiple sclerosis auto-antibodies in a patient according to claim 16, further comprising using the detection of binding between multiple sclerosis auto-antibodies and the peptide of SEQ ID NO: 157 or fragment thereof wherein said fragment has the sequence SKVFKEGS (residues 3-10 of SEQ ID NO: 157) or FKE (residues 6-8 of SEQ ID NO: 157) for diagnosing or monitoring the progression of multiple sclerosis, identifying a therapy for multiple sclerosis, or monitoring a therapy for multiple sclerosis.--

The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, 10-15, and 17 were previously rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Applicant's amendments to the claims have addressed this issue, and this rejection is therefore withdrawn.

Claims 1, 5 and 6 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usuda (J Histochem Cytochem. 1999 Sep;47(9):1119-26).
Applicant's amendments to the claims have addressed this issue, and this rejection is therefore withdrawn.

Claims 7-9, 12-13 and 16-18 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5-6, 8-9, and 11 of U.S. Patent No. 10,633,427.
Applicant's filing of a terminal disclaimer to the conflicting patent has addressed this issue, and this rejection is hereby withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/DANIEL E KOLKER/            Supervisory Patent Examiner, Art Unit 1644